Citation Nr: 0801549	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-18 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Propriety of reduction of disability rating for service-
connected prostate cancer from 100 percent disabling to 40 
percent disabling effective June 1, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran asserts that his service-connected prostate 
cancer should be rated at least 60 percent disabling.

The RO reduced the veteran's disability rating for prostate 
cancer based on a September 2004 VA medical examination and 
the veteran's testimony at a hearing before a decision review 
officer (DRO) in February 2005.  The transcript from the 
hearing shows some discussion between the DRO and the veteran 
about the veteran's wearing of absorbent materials due to 
urinary incontinence.  The criteria for assigning a 
disability rating for the veteran's service-connected 
condition include the number of times absorbent materials 
must be changed daily for a urinary voiding dysfunction.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7528 and Note (2007).

The veteran's testimony at the hearing and a written 
statement he submitted to the DRO at that time indicate some 
discrepancy concerning the number of times daily the veteran 
must change the absorbent materials he wears.  Additionally, 
it has been almost three years since the hearing, and more 
than three years since the VA medical examination upon which 
the rating reduction was based.  A December 2004 letter from 
the veteran's private physician made reference to the 
veteran's urinary incontinence possibly requiring further 
treatment.  All of these facts indicate that current 
information is needed to determine the correct disability 
rating using the criteria applicable for the veteran's 
service-connected prostate cancer.  A new VA medical 
examination is needed because there is a reasonable 
possibility that the examination would aid in substantiating 
the veteran's claim.  See 38 U.S.C.A. § 5103A; Duenas v. 
Principi, 18 Vet. App. 512, 517-518 (2004).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of medical records of 
treatment related to the veteran's 
prostate cancer covering the period from 
October 1, 2004, to the present.

2.  After updated medical records are 
associated with the veteran's claims file, 
schedule a VA genitourinary examination 
for the veteran.  The veteran's claims 
folder is to be made available to the 
examiner for review of all pertinent 
documents therein.  The examination report 
should note that the claims file was 
reviewed.  The examination report should 
provide findings concerning local 
reoccurrence or metastasis, if any, and 
renal and voiding function or dysfunction, 
to include specific comment on the 
criteria contained in 38 C.F.R. § 4.115a 
pertaining to voiding dysfunction.

3.  Next, review the veteran's claims file 
to ensure that all of the foregoing 
requested development has been completed.  
In particular, review the requested 
medical examination report to ensure that 
it is responsive to and in complete 
compliance with the directives of this 
remand.  If it is not, implement 
corrective procedures.  Any compliance 
failure could result in further remands.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (The Board errs as a matter of law 
when it fails to ensure compliance with 
remand orders.).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, readjudicate the matter 
of a rating reduction for the veteran's 
service-connected prostate cancer.  If the 
rating reduction remains the same, an 
appropriate supplemental statement of the 
case should be provided to the veteran and 
his representative, and they should have 
an opportunity to respond.  The case 
should then be returned to the Board for 
appellate review.

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that making the efforts directed in this remand, as 
well as any other development deemed necessary, is required 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

